The opinion of the court was delivered,
by
Thompson, J.
There are two appeals now before us from the same court, on the same subject-matter, and they are the second and third appeals to the decision of the Register’s Court, in refusing to admit to probate an alleged codicil to the will of Joseph Shermer, deceased.
The codicil was first offered for probate on the 30th March 1859, and the register admitted it to probate. From this an appeal was taken to the Register’s Court, which, on the 17th June 1861, reversed the register and entered the following decree: “Now, June 17th 1861, after hearing the parties, it is ordered and adjudged that the decision of the register of wills of the city of Philadelphia, admitting the paper of January 30th 1859 to probate, and granting letters testamentary thereon, be reversed, and all proceedings thereon be considered void.” From this decision an appeal was taken to this court, and the decree or order was affirmed in this court on March 18th 1862.
What was this but a decision against the very merits of the., proposition to prove the alleged codicil, as the last will of the testator ? Indeed this was the theme of the discussion in this court, and so treated in the opinion of my brother Strong, not yet reported, in affirming the decision of the Register’s Court. After all this, the same paper is again presented for probate. *399The register refused a hearing on the ground that the question was res adjudicata, and so the Register’s Court decided. A third time the matter was brought before the register, and refused on the same ground. Again -his decision was sustained by the Register’s Court, and an appeal taken to this court.
Ordinarily when there is jurisdiction of a case or controversy, and it has been definitely settled, one way ór the other, there is the end of it. That is usually a finality of the case, unless there is some provision for re-examination. The decision of the Register’s Court in the first case would have been conclusive against admitting the paper to probate, if unappealed from. The issue was essentially devisavit vel non, although not formally so, and the judgment ivas against the probate of the paper as a will, and this in substance was, that it was not a last will. The affirmance of that decree here, as completely ended the contest as if there had been no appeal. Our judgment became part of the record, and went down to the Register’s Court, and bound the register as effectually as any judgment of this court is binding on inferior tribunals: 7 Casey 467. It affirmed the judgment below, which pronounced the paper inadmissible as a will. This ended the controversy, and it could-not be reversed without disregarding the rule, “that one suit and judgment therein is an end of controversy as to all matters put in issue, and which ought to have been put in issue7 Harris 502. This disposes of these cases. But the decision is not rested ,on this ground merely, to the exclusion of- any merit in the application to make probate of this codicil, for I do not think there is any in it.
Appeals dismissed, at the costs of the appellant.